Name: 2014/458/EU: Commission Implementing Decision of 9 July 2014 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2014) 4479)
 Type: Decision_IMPL
 Subject Matter: agricultural policy;  economic geography;  EU finance
 Date Published: 2014-07-12

 12.7.2014 EN Official Journal of the European Union L 205/62 COMMISSION IMPLEMENTING DECISION of 9 July 2014 on excluding from European Union financing certain expenditure incurred by the Member States under the Guarantee Section of the European Agricultural Guidance and Guarantee Fund (EAGGF), under the European Agricultural Guarantee Fund (EAGF) and under the European Agricultural Fund for Rural Development (EAFRD) (notified under document C(2014) 4479) (only the Czech, Danish, Dutch, English, Finnish, French, German, Hungarian, Italian, Latvian, Polish, Portuguese, Slovenian, Spanish and Swedish texts are authentic) (2014/458/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy (1), and in particular Article 7(4) thereof, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (2), and in particular Article 31 thereof, Having consulted the Committee on the Agricultural Funds, Whereas: (1) Under Article 7(4) of Regulation (EC) No 1258/1999, and Article 31 of Regulation (EC) No 1290/2005, the Commission is to carry out the necessary verifications, communicate to the Member States the results of these verifications, take note of the comments of the Member States, initiate a bilateral discussion so that an agreement may be reached with the Member States in question, and formally communicate its conclusions to them. (2) The Member States have had an opportunity to request the launch of a conciliation procedure. That opportunity has been used in some cases and the reports issued on the outcome have been examined by the Commission. (3) Under Regulation (EC) No 1258/1999 and Regulation (EC) No 1290/2005, only agricultural expenditure which has been incurred in a way that has not infringed European Union rules may be financed. (4) In the light of the verifications carried out, the outcome of the bilateral discussions and the conciliation procedures, part of the expenditure declared by the Member States does not fulfil this requirement and cannot, therefore, be financed under the EAGGF Guarantee Section, the EAGF and the EAFRD. (5) The amounts that are not recognised as being chargeable to the EAGGF Guarantee Section, the EAGF and the EAFRD should be indicated. Those amounts do not relate to expenditure incurred more than twenty-four months before the Commission's written notification of the results of the verifications to the Member States. (6) As regards the cases covered by this decision, the assessment of the amounts to be excluded on grounds of non-compliance with European Union rules was notified by the Commission to the Member States in a summary report on the subject. (7) This Decision is without prejudice to any financial conclusions that the Commission may draw from the judgments of the Court of Justice in cases pending on 15 March 2014 and relating to its content, HAS ADOPTED THIS DECISION: Article 1 The expenditure itemised in the Annex hereto that has been incurred by the Member States' accredited paying agencies and declared under the EAGGF Guarantee Section, under the EAGF or under the EAFRD shall be excluded from European Union financing because it does not comply with European Union rules. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Kingdom of Denmark, the Federal Republic of Germany, the Kingdom of Spain, the French Republic, the Italian Republic, the Republic of Latvia, Hungary, the Republic of Poland, the Portuguese Republic, the Republic of Slovenia, the Republic of Finland, the Kingdom of Sweden, the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 9 July 2014. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 160, 26 6 1999, p. 103. (2) OJ L 209, 11 8 2005, p. 1. ANNEX MS Measure Financial Year Reason Type % Currency Amount Deductions Financial impact BUDGET ITEM: 6701 BE Other Direct Aid  Bovines 2010 Payments for ineligible animals and incorrect application of sanctions ONE  OFF EUR  133 335,00 0,00  133 335,00 BE Other Direct Aid  Bovines 2011 Payments for ineligible animals and incorrect application of sanctions ONE  OFF EUR  62 275,00 0,00  62 275,00 BE Other Direct Aid  Bovines 2012 Payments for ineligible animals and incorrect application of sanctions ONE  OFF EUR  110 550,00 0,00  110 550,00 TOTAL BE EUR  306 160,00 0,00  306 160,00 CZ Other Direct Aid  Article 68  72 of Reg 73/2009 2011 Undue payments and non  application of reductions/exclusions for animals with irregularities ONE  OFF EUR  4 195,16 0,00  4 195,16 CZ Other Direct Aid  Article 68  72 of Reg 73/2009 2012 Undue payments and non  application of reductions/exclusions for animals with irregularities ONE  OFF EUR  68,74 0,00  68,74 TOTAL CZ EUR  4 263,90 0,00  4 263,90 DE Decoupled Direct Aids 2008 lack of extrapolation in case of overdeclaration below 3 % ONE  OFF EUR  106 694,14 0,00  106 694,14 DE Decoupled Direct Aids 2009 lack of extrapolation in case of overdeclaration below 3 % ONE  OFF EUR  104 776,14 0,00  104 776,14 DE Decoupled Direct Aids 2009 deficiencies in the measurement tolerance ONE  OFF EUR  56 327,48 0,00  56 327,48 DE Decoupled Direct Aids 2010 lack of extrapolation in case of overdeclaration below 3 % ONE  OFF EUR  72 254,33 0,00  72 254,33 DE Decoupled Direct Aids 2010 deficiencies in the measurement tolerance ONE  OFF EUR  56 781,05 0,00  56 781,05 TOTAL DE EUR  396 833,14 0,00  396 833,14 DK Decoupled Direct Aids 2011 On  the  spot check weaknesses FLAT RATE 2,00 % EUR  1 529 693,10 0,00  1 529 693,10 DK Decoupled Direct Aids 2011 Retroactive recoveries and incorrect treatment of payment entitlements ONE  OFF EUR  69 494,00 0,00  69 494,00 DK Decoupled Direct Aids 2012 On  the  spot check weaknesses FLAT RATE 2,00 % EUR  1 489 167,20 0,00  1 489 167,20 DK Decoupled Direct Aids 2012 Retroactive recoveries and incorrect treatment of payment entitlements ONE  OFF EUR  3 654,00 0,00  3 654,00 TOTAL DK EUR  3 092 008,30 0,00  3 092 008,30 ES Fishery Measures 2004 Not conclusive administrative controls, deficiencies in on  the  spot controls and external audit FLAT RATE 5,00 % EUR  185 468,74 0,00  185 468,74 ES Fishery Measures 2005 Not conclusive administrative controls, deficiencies in on  the  spot controls and external audit FLAT RATE 5,00 % EUR  253 547,34 0,00  253 547,34 ES Fishery Measures 2006 Not conclusive administrative controls, deficiencies in on  the  spot controls and external audit FLAT RATE 2,00 % EUR  117 708,85 0,00  117 708,85 ES Decoupled Direct Aids 2010 Weaknesses in the administrative controls, on  the  spot checks and recoveries ONE  OFF EUR  53 541,40 0,00  53 541,40 ES Decoupled Direct Aids 2011 Weaknesses in the administrative controls, on  the  spot checks and recoveries ONE  OFF EUR  368,20 0,00  368,20 ES Cross Compliance 2009 Leniency of the sanctioning system, CY2008 ONE  OFF EUR  191 873,53  383,75  191 489,78 ES Cross Compliance 2009 Partial and ineffective check of many SMRs, CY2008 FLAT RATE 2,00 % EUR  790 454,36  218,52  790 235,84 ES Cross Compliance 2009 Partial and ineffective check of many SMRs, CY2010 FLAT RATE 2,00 % EUR  24 049,41 0,00  24 049,41 ES Cross Compliance 2010 Partial and ineffective check of many SMRs, CY2008 FLAT RATE 2,00 % EUR  638,55 0,00  638,55 ES Cross Compliance 2010 Partial and ineffective check of many SMRs, CY2009 FLAT RATE 2,00 % EUR  781 951,76  1 002,96  780 948,80 ES Cross Compliance 2010 Partial and ineffective check of many SMRs, CY2010 FLAT RATE 2,00 % EUR  30,92 0,00  30,92 ES Cross Compliance 2011 Partial and ineffective check of many SMRs, CY2008 FLAT RATE 2,00 % EUR  117,27 0,00  117,27 ES Cross Compliance 2011 Partial and ineffective check of many SMRs, CY2009 FLAT RATE 2,00 % EUR  570,44 0,00  570,44 ES Cross Compliance 2011 Partial and ineffective check of many SMRs, CY2010 FLAT RATE 2,00 % EUR  824 194,02 0,00  824 194,02 TOTAL ES EUR  3 224 514,79  1 605,23  3 222 909,56 FI Decoupled Direct Aids 2010 Weaknesses in LPIS, on  the  spot checks and calculation of reductions ONE  OFF EUR  289 992,10 0,00  289 992,10 FI Decoupled Direct Aids 2011 Weaknesses in LPIS, on  the  spot checks and calculation of reductions ONE  OFF EUR  961 208,71 0,00  961 208,71 FI Decoupled Direct Aids 2012 Weaknesses in LPIS, on  the  spot checks and calculation of reductions ONE  OFF EUR  1 384 610,18 0,00  1 384 610,18 TOTAL FI EUR  2 635 810,99 0,00  2 635 810,99 FR Milk  Schoolmilk 2009 late on  the  spot control for School milk scheme (school year 2008  2009) FLAT RATE 5,00 % EUR  290 282,58 0,00  290 282,58 FR Milk  Schoolmilk 2010 late on  the  spot control for School milk scheme (school year 2008  2009) FLAT RATE 5,00 % EUR  351 047,94 0,00  351 047,94 FR Milk  Schoolmilk 2011 late on  the  spot control for School milk scheme (school year 2008  2009) FLAT RATE 5,00 % EUR  1 610,58 0,00  1 610,58 FR Milk  Schoolmilk 2012 late on  the  spot control for School milk scheme (school year 2008  2009) FLAT RATE 5,00 % EUR  474,30 0,00  474,30 FR Entitlements 2010 irregular allocations of the national reserve and consolidation of the forage areas FLAT RATE 10,00 % EUR  5 938 076,49 0,00  5 938 076,49 FR Entitlements 2010 irregular allocations of the national reserve and consolidation of the forage areas ONE  OFF EUR  2 584 040,40 0,00  2 584 040,40 FR Entitlements 2011 irregular allocations of the national reserve and consolidation of the forage areas FLAT RATE 10,00 % EUR  3 176 345,75 0,00  3 176 345,75 FR Entitlements 2011 irregular allocations of the national reserve and consolidation of the forage areas ONE  OFF EUR  2 584 032,47 0,00  2 584 032,47 FR Entitlements 2012 irregular allocations of the national reserve and consolidation of the forage areas FLAT RATE 10,00 % EUR  3 176 345,75 0,00  3 176 345,75 FR Entitlements 2012 irregular allocations of the national reserve and consolidation of the forage areas ONE  OFF EUR  2 584 031,62 0,00  2 584 031,62 TOTAL FR EUR  20 686 287,88 0,00  20 686 287,88 GB Decoupled Direct Aids 2011 Weaknesses in LPIS and on  the  spot checks ONE  OFF EUR  2 563 473,00 0,00  2 563 473,00 TOTAL GB EUR  2 563 473,00 0,00  2 563 473,00 IT Fruit and Vegetables  Tomato Processing 2008 Weaknesses in administrative and accounting checks; No reconciling records held by producer organisations and processors with the accounts required under national law FLAT RATE 5,00 % EUR  2 332 156,30  932 862,52  1 399 293,78 IT Fruit and Vegetables  Tomato Processing 2010 Weaknesses in administrative and accounting checks; No reconciling records held by producer organisations and processors with the accounts required under national law FLAT RATE 5,00 % EUR 720,02 0,00 720,02 IT Irregularities 2012 Lack of information on the undertaken recovery actions ONE  OFF EUR  2 362 005,73 0,00  2 362 005,73 IT Irregularities 2012 Negligence in the recovery procedure ONE  OFF EUR  1 283 164,95 0,00  1 283 164,95 IT Irregularities 2012 Non  reporting in Annex III ONE  OFF EUR  1 460 976,88 0,00  1 460 976,88 TOTAL IT EUR  7 437 583,84  932 862,52  6 504 721,32 LV Decoupled Direct Aids 2011 Weaknesses following the obvious errors and in the on  the  spot checks with errors below 3 % ONE  OFF EUR  15 324,30 0,00  15 324,30 LV Decoupled Direct Aids 2012 Weaknesses following the obvious errors and in the on  the  spot checks with errors below 3 % ONE  OFF EUR  3 399,21 0,00  3 399,21 LV Cross Compliance 2009 4 GAEC not defined, incorrect calculation of sanction, CY 2008 FLAT RATE 5,00 % EUR  254 163,51 0,00  254 163,51 LV Cross Compliance 2010 2 GAEC not defined, deficiencies in checks for SMR4 and tolerance applied for SMR7, CY 2009 FLAT RATE 2,00 % EUR  181 777,79 0,00  181 777,79 LV Cross Compliance 2010 4 GAEC not defined, incorrect calculation of sanction, CY 2008 FLAT RATE 5,00 % EUR  179,81 0,00  179,81 LV Cross Compliance 2011 2 GAEC not defined, deficiencies in checks for SMR4 and tolerance applied for SMR7, CY 2009 FLAT RATE 2,00 % EUR  100,05 0,00  100,05 LV Cross Compliance 2011 4 GAEC not defined, incorrect calculation of sanction, CY 2008 FLAT RATE 5,00 % EUR 14,86 0,00 14,86 LV Cross Compliance 2011 Deficiencies in checks for SMR4 and tolerance applied for SMR7, CY 2010 ONE  OFF EUR  2 230,28 0,00  2 230,28 LV Cross Compliance 2012 2 GAEC not defined, deficiencies in checks for SMR4 and tolerance applied for SMR7, CY 2009 FLAT RATE 2,00 % EUR  0,19 0,00  0,19 TOTAL LV EUR  457 160,28 0,00  457 160,28 SE Decoupled Direct Aids 2010 Weaknesses in LPIS, CY 2009 ONE  OFF EUR  1 117 986,60 0,00  1 117 986,60 SE Decoupled Direct Aids 2011 Weaknesses in LPIS, CY 2010 ONE  OFF EUR  15 591,00 0,00  15 591,00 TOTAL SE EUR  1 133 577,60 0,00  1 133 577,60 SI Decoupled Direct Aids 2010 Weakness in verification of small parcels to respect the definition of agricultural parcels FLAT RATE 5,00 % EUR  85 780,08  2 203,29  83 576,79 SI Decoupled Direct Aids 2010 Non  extrapolation of control result in case of difference below 3 % ONE  OFF EUR  1 771,90  10,97  1 760,93 SI Decoupled Direct Aids 2011 Weakness in verification of small parcels to respect the definition of agricultural parcels FLAT RATE 5,00 % EUR  115 956,46 0,00  115 956,46 SI Decoupled Direct Aids 2011 Non  extrapolation of control result in case of difference below 3 % ONE  OFF EUR  6 376,67  7,62  6 369,05 SI Decoupled Direct Aids 2012 Weakness in verification of small parcels to respect the definition of agricultural parcels FLAT RATE 5,00 % EUR  131 269,23 0,00  131 269,23 SI Decoupled Direct Aids 2012 Non  extrapolation of control result in case of difference below 3 % ONE  OFF EUR  6 506,76  7,78  6 498,98 TOTAL SI EUR  347 661,10  2 229,66  345 431,44 TOTAL 6701 EUR  42 285 334,82  936 697,41  41 348 637,41 BUDGET ITEM: 6711 DK Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2011 On  the  spot check weaknesses FLAT RATE 2,00 % EUR  138 216,28 0,00  138 216,28 DK Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2012 On  the  spot check weaknesses FLAT RATE 2,00 % EUR  114 814,02 0,00  114 814,02 TOTAL DK EUR  253 030,30 0,00  253 030,30 ES Cross Compliance 2009 Partial and ineffective check of many SMRs, CY2008 FLAT RATE 2,00 % EUR  25 382,59 0,00  25 382,59 ES Cross Compliance 2009 Partial and ineffective check of many SMRs, CY2009 FLAT RATE 2,00 % EUR  1 341,72 0,00  1 341,72 ES Cross Compliance 2010 Partial and ineffective check of many SMRs, CY2008 FLAT RATE 2,00 % EUR 18,14 0,00 18,14 ES Cross Compliance 2010 Partial and ineffective check of many SMRs, CY2009 FLAT RATE 2,00 % EUR  34 511,04 0,00  34 511,04 ES Cross Compliance 2010 Partial and ineffective check of many SMRs, CY2010 FLAT RATE 2,00 % EUR  317,20 0,00  317,20 ES Cross Compliance 2011 Partial and ineffective check of many SMRs, CY2008 FLAT RATE 2,00 % EUR  36,65 0,00  36,65 ES Cross Compliance 2011 Partial and ineffective check of many SMRs, CY2009 FLAT RATE 2,00 % EUR  69,84 0,00  69,84 ES Cross Compliance 2011 Partial and ineffective check of many SMRs, CY2010 FLAT RATE 2,00 % EUR  39 292,14 0,00  39 292,14 TOTAL ES EUR  100 933,04 0,00  100 933,04 FI Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2010 Weaknesses in LPIS, on  the  spot checks and calculation of reductions ONE  OFF EUR  132 350,41 0,00  132 350,41 FI Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2011 Weaknesses in LPIS, on  the  spot checks and calculation of reductions ONE  OFF EUR  449 325,95 0,00  449 325,95 FI Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2012 Weaknesses in LPIS, on  the  spot checks and calculation of reductions ONE  OFF EUR  558 189,31 0,00  558 189,31 TOTAL FI EUR  1 139 865,67 0,00  1 139 865,67 GB Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2011 Weaknesses in LPIS and on  the  spot checks ONE  OFF EUR  614 769,00 0,00  614 769,00 TOTAL GB EUR  614 769,00 0,00  614 769,00 HU Rural Development EAFRD Axis 1+3  Investment orientated measures (2007  2013) 2009 inadequate key control  support paid to ineligible beneficiaries (compulsory training not attended) FLAT RATE 10,00 % EUR  131 333,83 0,00  131 333,83 HU Rural Development EAFRD Axis 1+3  Investment orientated measures (2007  2013) 2010 inadequate key control  support paid to ineligible beneficiaries (compulsory training not attended) FLAT RATE 10,00 % EUR  149 391,75 0,00  149 391,75 HU Rural Development EAFRD Axis 1+3  Investment orientated measures (2007  2013) 2011 inadequate key control  support paid to ineligible beneficiaries (compulsory training not attended) FLAT RATE 10,00 % EUR  42 101,65 0,00  42 101,65 HU Rural Development EAFRD Axis 1+3  Investment orientated measures (2007  2013) 2012 inadequate key control  support paid to ineligible beneficiaries (compulsory training not attended) FLAT RATE 10,00 % EUR  60 885,25 0,00  60 885,25 TOTAL HU EUR  383 712,48 0,00  383 712,48 LV Cross Compliance 2009 4 GAEC not defined, incorrect calculation of sanction, CY 2008 FLAT RATE 5,00 % EUR  212 566,45 0,00  212 566,45 LV Cross Compliance 2010 2 GAEC not defined, deficiencies in checks for SMR4 and tolerance applied for SMR7, CY 2009 FLAT RATE 2,00 % EUR  92 731,87 0,00  92 731,87 LV Cross Compliance 2010 4 GAEC not defined, incorrect calculation of sanction, CY 2008 FLAT RATE 5,00 % EUR 1 146,35 0,00 1 146,35 LV Cross Compliance 2011 2 GAEC not defined, deficiencies in checks for SMR4 and tolerance applied for SMR7, CY 2009 FLAT RATE 2,00 % EUR 249,48 0,00 249,48 LV Cross Compliance 2011 4 GAEC not defined, incorrect calculation of sanction, CY 2008 FLAT RATE 5,00 % EUR 425,78 0,00 425,78 LV Cross Compliance 2012 2 GAEC not defined, deficiencies in checks for SMR4 and tolerance applied for SMR7, CY 2009 FLAT RATE 2,00 % EUR 106,22 0,00 106,22 LV Cross Compliance 2012 4 GAEC not defined, incorrect calculation of sanction, CY 2008 FLAT RATE 5,00 % EUR 183,03 0,00 183,03 TOTAL LV EUR  303 187,46 0,00  303 187,46 PL Rural Development EAFRD Axis 1+3  Investment orientated measures (2007  2013) 2009 Lack of selection criteria FLAT RATE 5,00 % EUR  16 237,92 0,00  16 237,92 PL Rural Development EAFRD Axis 1+3  Investment orientated measures (2007  2013) 2010 Lack of selection criteria FLAT RATE 5,00 % EUR  2 189 601,12 0,00  2 189 601,12 PL Rural Development EAFRD Axis 1+3  Investment orientated measures (2007  2013) 2011 Lack of selection criteria FLAT RATE 5,00 % EUR  2 290 180,19 0,00  2 290 180,19 PL Rural Development EAFRD Axis 1+3  Investment orientated measures (2007  2013) 2012 Lack of selection criteria FLAT RATE 5,00 % EUR  1 175 231,69 0,00  1 175 231,69 PL Rural Development EAFRD Axis 1+3  Investment orientated measures (2007  2013) 2013 Lack of selection criteria FLAT RATE 5,00 % EUR  172 311,40 0,00  172 311,40 TOTAL PL EUR  5 843 562,32 0,00  5 843 562,32 PT Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2008 late on  the  spot checks FLAT RATE 5,00 % EUR  81 992,88  81 992,88 0,00 PT Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2009 late on  the  spot checks FLAT RATE 5,00 % EUR  3 374 908,49  2 911 944,67  462 963,82 PT Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2009 late on  the  spot checks FLAT RATE 2,00 % EUR  353 974,42 0,00  353 974,42 PT Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2010 late on  the  spot checks FLAT RATE 2,00 % EUR  213 427,37 0,00  213 427,37 PT Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2010 late on  the  spot checks FLAT RATE 5,00 % EUR  1 682 133,84  1 446 076,06  236 057,78 TOTAL PT EUR  5 706 437,00  4 440 013,61  1 266 423,39 SE Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2010 Weaknesses in LPIS, CY 2009 ONE  OFF EUR  190 380,00 0,00  190 380,00 SE Rural Development EAFRD Axis 2 (2007  2013, area related measures) 2011 Weaknesses in LPIS, CY 2010 ONE  OFF EUR  143 719,00 0,00  143 719,00 TOTAL SE EUR  334 099,00 0,00  334 099,00 TOTAL 6711 EUR  14 679 596,27  4 440 013,61  10 239 582,66